Case 18-16016-jkf       Doc 52     Filed 03/01/19 Entered 03/01/19 12:13:36             Desc Main
                                   Document      Page 1 of 1



                             UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA


   In Re:     Allen E. Windrim,                         : Chapter       13
                                                        :
                            Debtor(s)                   : Case No.      18-16016-jkf
                                                        :

                                     NOTICE OF APPEARANCE

  To:       The Clerk of Court and all parties of record,

            I am admitted or otherwise authorized to practice in this court, and I appear in
            this case as counsel for: Allen E. Windrim




                                                            Respectfully Submitted,

                                                            JEFFERSON LAW, LLC



  Dated: March 1, 2019                            By:       ______________________________
                                                            Henry A. Jefferson, Esq.
                                                            PA Attorney I.D. 319681
                                                            Jefferson Law, LLC
                                                            BNY Mellon Center, Suite 3750
                                                            1735 Market Street
                                                            Philadelphia, PA 19103
                                                            P: 215-399-0911
                                                            E: hjefferson@hjeffersonlawfirm.com
